DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.

Status of Claims
The following is a Non-Final Office Action in response to Applicant’s Request for Continued Examination received on 07/12/2021. 
Claims 1, 2, 7, and 8 are amended. Claims 1-8 are considered in this Office Action. Claims 1-8 are currently pending. 

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
Applicant’s amendments have been considered, and they do not overcome the 35 U.S.C. 101. An updated 101 rejections will address applicant’s amendment. 
Applicant’s amendments have been considered, and they do not overcome the 35 U.S.C. 103. An updated 103 rejections will address applicant’s amendment. 

Response to Argument
Applicant’s arguments with respect to 101 rejection to claims 1-8 have been considered, but are not persuasive. 

The examiner respectfully disagrees. The claims recite an abstract idea by reciting concepts performed in the human mind including (observation, evaluation, judgement, and opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The examiner notes determining a relationship between the feature value (vehicle) of a design and the sensitivity tag and sensitivity score for each vehicle, calculating similarity between two designs and predicting a customer’s impression based on the calculated similarity is an evaluation and judgement step which can be performed in the human mind. The examiner further notes that the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. See MPEP 2106.04(a)(2)(III). 
Next, in response to Applicant’s suggestion that the claims result in a specific improvement to computer capabilities by seeking to analogize to the rationale set forth in the Enfish decision (Remarks at pgs. 8-9), the Examiner emphasizes that merely using a general purpose computer to predict customer’s impression to a product based on similarity between previous products and said product, without more, does not improve the performance of a computer or any technology at all, but merely employs generic technology as a tool to perform the steps of the abstract idea, such that any improvement achieved by Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).  Therefore, in contrast to Enfish’s computer-based improvement achieved by configuring memory according to a logical table embodying the claimed solution/improvement (i.e., a self-referential table) that resulted in faster search times and smaller memory requirements, Applicant’s claims do not configure, reconfigure, manipulate, transform, or improve a computer, a database, or any technological components whatsoever, but instead utilize a general purpose computer as a tool for gathering data, calculating score, and predicting the results of the calculated.  Accordingly, Applicant’s claims have not been shown to be directed to any improvement in computer related technology, but instead merely utilize a general purpose computer and known techniques in the art for performing the abstract idea, which individually and collectively lack any discernible nexus to a technological result or improvement related thereto.
The present claims amount to an inventive concept by reciting additional elements that amount to significantly more than a judicial exception. The Office Action alleged that the computer-readable storage medium merely serves to tie the invention to a particular operating environment. However, this brief rationale is not sufficient to conclude that the claims do not include additional elements 
Page 9 of 15The applicant asserts that the claims amount to an inventive concept by reciting additional elements that are sufficient to amount to significantly more than the judicial exception. The specification explains that it is difficult to quantitatively evaluate human sensitivity to targets, and there exists no unified evaluation indicator. Furthermore, the field of neuroscience has become more active in quantitatively evaluating human sensitivity with small numbers of samples, but requires heavy equipment such as MRIs capable of examining blood flow in the brain, increasing the expenses required for evaluation. To address this, the present claims can, for example, ensure secrecy of an unreleased design of a new car during 
The examiner respectfully disagrees. It is first noted that the claims recite additional elements which are considered such as processor and extracting features from an appearance image, however these additional elements are recited at a very high level of generality and without imposing meaningful limitation on the scope of the claim. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
Next the examiner notes that the claims do not impose any limits on how the sensitivity of customers to the design based on previous designs. The system extracting the information from the image. The claims also do not impose any limits on how the analysis is accomplished, and thus it can be performed in any way known to those of ordinary skill in the art.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general purpose computer and therefore not significantly more. Prior art references teach the limitations of determining a customer’s reaction to a new product based on previous data stored on a database of similar concepts is a known technique. Comparing similarity score between a new and old design to determine the customer’s impression to the new design. Thus, the use of extracting features from an image to use to the similarity score calculation, as recognized in art, which predate Applicant’s invention. As disclosed in Kallumadi et al. (US Pub No 2 US 2014/0229307). Therefore, as shown by cited prior art references, the 2B features of the invention are 
Applicant’s arguments with respect to 103 rejection to claims 1-8 have been considered, but are not persuasive. Applicant’s arguments are primarily raised in light of applicant’s amendments, and therefore addressed in the updated 103 rejection set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1-8 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 7, and 8 recite the limitation "for each type of sensitivity".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 depend from claim 1 and fail to cure the deficiency noted above, and are therefore similarly indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the Apparatus (claims 1-6), the method (claim 7), and the non-transitory computer-readable storage medium (claim 8) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind including (observation, evaluation, judgement, and opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, as well as mathematical calculations which falls into the “mathematical concepts” group.  The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: An evaluation device comprising: at least one processor configured to execute at least one program to: extract a first feature value of an appearance image of a vehicle which is an evaluation target; calculate similarity between the appearance image of the vehicle which is an evaluation target and each of appearance images of a plurality of types of existing vehicles on the basis of the extracted first feature value; and predict a customer's impression of appearance of the vehicle which is an evaluation target on the basis of the calculated similarity for each of the plurality of types of existing vehicles and an evaluation model generated by learning a relationship between a second feature value extracted from each of the appearance images of the plurality of types of existing vehicles and information indicating a customer's impression of each of the plurality of types of existing vehicles previously acquired from an information medium, wherein the predicting of the customer's impression comprises: multiplying, for each type of sensitivity, the calculated similarity for each of the plurality of types of existing vehicles and a score obtained by converting the customer's impression of each of the plurality of types of existing vehicles, which is obtained by using Page 2 of 20the evaluation model, into a numerical value, to obtain multiplied values for each type of sensitivity; and adding the multiplied values for the plurality of types of existing vehicles, to obtain the added value for each type of sensitivity.  Claims 7 and 8 recite substantially the same limitations as claim 1 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to an evaluation device, processor, extracting feature values from an image (amounts to pre-solution activity), computer-readable storage medium storing evaluation program executed by a computer to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification para. 0038 describes  high level general purpose computer and software) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation is directed to: an evaluation device, processor, extracting feature values from an image (amounts to pre-solution activity), computer-readable storage medium storing evaluation program executed by a computer.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (paras. [0038-0039]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of a mental processes, without integrating it 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 rejected under 35 U.S.C. 103 as being unpatentable over Meghasyam Grama Ramanuja (US 2015/0363865 A1, hereinafter “Ramanuja”) in view Surya Teja Kallumadi (US 2014/0229307, hereinafter “Kallumadi”) in view of Douglas Hall (US 2009/0043719, hereinafter “Hall”) in view of Steven Ruttenberg (US 2008/02352216 A1, hereinafter “Ruttenberg”).
Claims 1/8/9:
Ramanuja teaches:
An evaluation device comprising: at least one processor configured to execute at least one program to [para. 008 describes a processor configured to execute a set of function]: extract a first feature value … of vehicle which is an evaluation target ([0059] and fig. 2 step 202 receiving a vehicle query, wherein said query includes plurality of features of a vehicle make, model, trim, etc…, while [0104] describes the extraction features of a vehicle. Examiner Note: regarding claim 8, Romania teaches “a non-transitory computer-readable storage medium storing an evaluation program, which when executed by a computer, causes the computer to…” [008]); 
calculate similarity between the … a vehicle which is an evaluation target  and each of appearance … of a plurality of types of existing vehicles on the basis of the extracted first feature value [fig. 2 steps 204-210 describes the steps of calculating similarity score between first targeted features with one or more databases of dealer inventory for corresponding vectors of in-stock vehicles]; 
While Ramanuja teaches the calculation of a similarity score based targeted features of a design and previous design as described above. Ramanuja does not explicitly disclose the following, however, Kallumadi is also in the field of product management (Abstract) and discloses:
extract feature of an appearance image [para. 0054 describes a feature extraction module, wherein the feature extraction module extract features from an image].
calculate similarity between a first appearance image and plurality of second appearances of images [para. 0051 describes computing a similarity measurement by comparing to between i.e., A and B by comparing the feature(s), wherein the feature extraction module extract features from an image. Examples of item listing(Examiner notes that a vehicle is an item/product) features may include, but are not limited to, titles, images, prices, attributes (e.g., brand, color), descriptions, user behavior data for an item listing, and seller information, and may be in the form of text or images];
an evaluation model generated by learning a relationship between a second feature value extracted from each of the appearance images of the plurality of types of existing vehicles [para. 0051 [0051] The pairwise similarity measurement module 430 may be configured to determine the pairwise similarity measurements based on a comparison of at least one feature of each item listing. For example, in the scenario above using item listings A, B, and C, the pairwise similarity measurement module 430 may determine the pairwise similarity measurement between A and B by comparing the feature(s) of A with the corresponding feature(s) of B, may determine the pairwise similarity measurement between A and C by comparing the feature(s) of A with the corresponding feature(s) of C, and may determine the pairwise similarity measurement between B and C by comparing the feature(s) of B with the corresponding feature(s) of C. These features may be any signals that may be used to determine how similar item listings are to one another. Examples of item listing features may include, but are not limited to, titles, images, prices, attributes (e.g., brand, color), descriptions, user behavior data for an item listing, and seller information, and may be in the form of text or images. Examiner notes that the comparison between two items illustrates the relationship between said two items];
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the extraction of feature values of an image of a product and calculate a similarity measurement between features extracted, as disclosed in Kallumadi, within the invention of Ramanuja because it is useful to understand the similarity of different designs and associated user behavior based on similar products for production purposes (0051).
While Ramanuja teaches the calculation of a similarity score based targeted features of a design and previous design as described above, and Kallumadi teaches a feature extraction module and similarity measurement module which uses the extraction feature to determine the similarity of product A versus B as described above, neither Ramanuja or Kallumadi explicitly disclose predict a customer's impression of the first design on the basis of similarity calculated by the similarity calculator and information indicating a customer's impression of each of the second designs previously acquired, however, Hall is also in the field of product management (Abstract) and discloses :
predict a customer's impression of appearance of the vehicle which is an evaluation target on the basis of the calculated similarity for each of the plurality of types of existing vehicles and information indicating a customer's impression of each of the plurality of types of existing vehicles previously acquired from an information medium ([paras. 0049-0051] paras. [0055-0056], and fig. 1 step “model predicts consumer response” describe an example of gagging a customer’s reaction to a new product based on previous data stored on a database of similar concepts).

While Ramanuja teaches the calculation of a similarity score based targeted features of a design and previous design as described above, Kallumadi teaches a feature extraction module and similarity measurement module which uses the extraction feature to determine the similarity of product A versus B as described above, and Hall teaches predicting customer impression as described above, neither Ramanuja or Kallumadi or Hall explicitly disclose predict a customer's impression of the first design on the basis of similarity calculated by the similarity calculator and information indicating a customer's impression of each of the second designs previously acquired, however, Ruttenberg is also in the field of product management (Abstract) and discloses :
wherein the predicting of the customer's impression comprises: multiplying, for each type of sensitivity, the calculated similarity for each of the plurality of types of existing vehicles and a score obtained by converting the customer's impression of each of the plurality of types of existing vehicles, which is obtained by using Page 2 of 20the evaluation model, into a numerical value, to obtain multiplied values for each type of sensitivity [figs. 7 and 8 describe the entity-entity pairwise similarity scores are calculated using the characteristic tag matrix. Since each entity preferably maintains a list of weighted characteristic tags, and each of those characteristic tags is preferably related to every other characteristic tag (relatedness values of such relationships are preferably stored in the characteristic tag comparison matrix), the relationship between any two entities may be calculated in this fashion. The figures further illustrate multiplying, for each type of sensitivity, the calculated similarity for each of the plurality of types of existing vehicles  (relatedness score) and a score obtained by converting the customer's impression of each of the plurality of types of existing vehicles, which is obtained by using Page 2 of 20the evaluation model, into a numerical value, to obtain multiplied values for each type of sensitivity (weighted customer score as described in 0038)]; and adding the multiplied values for the plurality of types of existing vehicles, to obtain the added value for each type of sensitivity (figs. 7 and 8 further adding the multiplied values for the plurality of types of existing vehicles, to obtain the added value for each type of sensitivity).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the prediction model of predicting customer’s response to a product, as disclosed in Ruttenberg, within the invention of Ramanuja, Kallumadi, and Hall, because it is useful to understand the expected successful rate of a product based customer's impression and similarity between different designs. 


Claim 2:
While Ramanuja teaches the calculation of a similarity score based targeted features of a design and previous design as described above and one or more databases of dealer inventory for corresponding vectors of in-stock vehicles, it does not explicitly teach the following, however, Hall further discloses:
The evaluation device according to Claim 1, wherein the at least one processor is further configured to execute the at least one program [paras. 0045 and 0069 describe a computer] to generate, by learning a pair of a second feature value extracted from each of the plurality of types of existing vehicles and information indicating the customer's impression of each of the plurality of types of existing vehicles, an evaluation model [para. 0032 describes machine learning technique/algorithm used in the predictive model, wherein the model building approach is accomplished with a neural network to select those archetypes that best relate the customer responses to the concepts in the database, while para. 0065 discloses features associated with concept/products which is transformed into a value and customer’s impression associated with each feature. See Example 3 [0065-0073]].


Claim 3:
While Ramanuja teaches the calculation of a similarity score based targeted features of a design and previous design as described above and one or more databases of dealer inventory for corresponding vectors of in-stock vehicles, it does not explicitly teach the following, however, Hall further discloses:
The evaluation device according to Claim 1, wherein the at least one processor is further configured to execute the at least one program to [paras. 0045 and 0069 describe a computer] calculate a design score obtained by converting the customer's impression of the appearance of the vehicle which is an evaluation target into a numerical value [para. 0070-0071 describes the use of a predication model to calculate a score for a product based on customer’s impression in a numerical form where (e.g. 5 stars=excellent concept, 4 stars=good concept, 3 stars=fair concept, 2 stars=below average concept, and 1 star=poor concept). Examiner notes that a vehicle is a product].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the prediction model of predicting customer’s response to a product, as disclosed in Hall, within the invention of Ramanuja because it is useful to understand the expected successful rate of a product based customer's impression and similarity between different designs (Hall [Example 3 para. 0065-0073]).

Claim 4
Ramanuja teaches the calculation of a similarity score based targeted features of a design and previous design as described above and one or more databases of dealer inventory for corresponding vectors of in-stock vehicles, it does not explicitly teach the following, however, Hall further discloses: 
The evaluation device according to Claim 1, wherein the at least one processor is further configured to execute the at least one program to [paras. 0045 and 0069 describe a computer]  calculate scores obtained by applying tags indicating predetermined types of information indicating a customer's impression to data obtained from an information medium and converting information indicating the customer's impression into a numerical value for each of the applied tags [paras. 0067 and 0070 OLS model can now be used to predict customer purchase interest scores for new concepts by having the new concepts rated according to the same archetype set used to build the model from source concepts, while the archetype is evaluated using a categorical rather than a scalar 0-10 response set (i.e. 1=product concept, 2=service concept)].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the prediction model of predicting customer’s response to a product, as disclosed in Hall, within the invention of Ramanuja because it is useful to understand the expected successful rate of a product based customer's impression and similarity between different designs (Hall [Example 3 para. 0065-0073]).

Claim 5:
While Ramanuja describes comparing and evaluating a target product/design with vehicle inventory database/released vehicles [0059], it does not explicitly teach that the target product is an unreleased vehicle, however Hall teaches in example 3 [0065-0073] that the target product is a new product which can be an automotive product i.e. unreleased vehicle. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the prediction model of predicting customer’s response to a product, as disclosed in Hall, 

Claim 6:
While Ramanuja teaches the extraction of design the discrete variables of Make, Body, and Color which are transformed to a numerical values as described in [0104] and comparing and computing similarity score between the extracted design features with databased of other designs, it does not explicitly teach the use of machine learning and extracted featured to predict customer’s response, however Hall teaches:
The evaluation device according to Claim 1, wherein the at least one processor is further configured to execute the at least one program to [paras. 0045 and 0069 describe a computer] to predict a customer's impression of a new design image by performing machine learning of appearance images of existing vehicles and information indicating customer's impressions of the appearance images of existing vehicles [para. 0032 describes machine learning technique/algorithm used in the predictive model, wherein the model building approach is accomplished with a neural network to select those archetypes that best relate the customer responses to the concepts in the database, while para. 0065 discloses features associated with concept/products which is transformed into a value and customer’s impression associated with each feature. See Example 3 [0065-0073]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the prediction model of predicting customer’s response to a product, as disclosed in Hall, within the invention of Ramanuja because it is useful to understand the expected successful rate of a product based customer's impression and similarity between different designs (Hall [Example 3 para. 0065-0073]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160005058 A1
SENSITIVITY EVALUATION SYSTEM
SAGARA; Kazuhiko et al.
US 20160171514 A1
Crowd-based scores for food from measurements of affective response
Frank; Ari M. et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        
                            /BRIAN M EPSTEIN/                            Supervisory Patent Examiner, Art Unit 3683